Exhibit 10.2

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of May 28, 2009, by the several banks and other financial
institutions or entities identified on the signature pages hereof, WELLS FARGO
FOOTHILL, INC., a California corporation, as the arranger and administrative
agent for the several banks and other financial institutions or entities who are
from time to time a party to the below referenced Credit Agreement (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”), and EINSTEIN NOAH RESTAURANT GROUP, INC., a Delaware
corporation (formerly known as New World Restaurant Group, Inc.) (“Borrower”)
with reference to the following:

W I T N E S S E T H

WHEREAS, Borrower, the Administrative Agent and the several banks and other
financial institutions or entities party thereto are parties to that certain
Amended and Restated Credit Agreement, dated as of June 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, Borrower has requested that the Administrative Agent and the Required
Lenders consent to the amendment of the Credit Agreement as set forth below; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to so consent to the amendment of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Credit
Agreement as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. Amendments to Credit Agreement.

(a) The definition of “Replacement Equity” appearing in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the words “(not constituting
Indebtedness)” in the fifth line thereof and (ii) replacing the words “six years
and six months” in the eighth line thereof with the words “five years and six
months”.

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined term in proper alphabetical order:

““Subordinated Replacement Debt”: the collective reference to any Indebtedness
incurred by the Borrower after the Closing Date, the Net Cash Proceeds of which
are used substantially and concurrently, after giving effect to any required
notice of redemption, to redeem all or a portion of the outstanding Series Z
Preferred so long as (a) such Indebtedness is subordinated to the Obligations on
terms and conditions reasonably acceptable to the Administrative Agent, (b) such
Indebtedness does not mature prior to December 31, 2012, (c) the



--------------------------------------------------------------------------------

interest that accrues with respect to such Indebtedness prior to December 31,
2012 is payable solely in kind, which payable in kind interest is not payable in
cash prior to December 31, 2012, and (d) such Indebtedness is otherwise on terms
and conditions acceptable to the Administrative Agent.”

(c) Section 8.2 of the Credit Agreement is hereby amended by amending and
restating clause (j) in its entirety as follows:

“(j) Indebtedness of the Borrower incurred on or after June 30, 2009 but not
after June 30, 2012, constituting Subordinated Replacement Debt so long as
(i) no Default or Event of Default has occurred and is continuing as of the date
of the incurrence of such Indebtedness or would result from the incurrence of
such Indebtedness, (ii) at the time of incurring such Indebtedness and on a pro
forma basis immediately after giving effect to such Indebtedness, Borrower is
and would be in compliance with the financial covenants set forth in
Section 8.1, and (iii) Borrower delivers to the Administrative Agent a
certificate of the chief financial officer of the Borrower, setting forth in
reasonable detail the calculations required to establish compliance, at the time
of incurring such Indebtedness and on a pro forma basis immediately after giving
effect to such Indebtedness, with the financial covenants set forth in
Section 8.1.”

(d) Section 8.9 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“8.9 Certain Payments and Modifications of Certain Debt Instruments.

(a) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Series Z Preferred or any Replacement Equity consisting of preferred stock
(other than (i) any such amendment, modification, waiver or other change that
(A) would extend or eliminate the scheduled redemption date or reduce the amount
of any scheduled redemption payment or reduce the rate or extend any date for
payment of dividends thereon and (B) does not involve the payment of a consent
fee other than any consent fees paid in connection with the extension of the
scheduled redemption date in an aggregate amount not exceeding $250,000 and
(ii) amendments, modifications, waivers or other changes that are limited to
administrative provisions of such documents);

(b) Make any payment in respect of any Indebtedness under the Coke Beverage
Marketing Agreement or any other Indebtedness of the type described in clause
(k) of the definition thereof, to the extent that, after giving effect thereto,
the Available Revolving Commitment would be less than $2,000,000; or

(c) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Subordinated Replacement Debt other than as expressly permitted or otherwise not
prohibited under the applicable subordination agreements relative to such
Indebtedness, or directly or indirectly voluntarily purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Subordinated Replacement Debt other than as expressly

 

2



--------------------------------------------------------------------------------

permitted or otherwise not prohibited under the applicable subordination
agreements relative to such Indebtedness.”

(e) Section 8.12 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“8.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into in order to effectively cap, collar or exchange interest
rates from floating to fixed rates with respect to any interest-bearing
liability or investment of the Borrower or any of its Subsidiaries, and
(b) Hedge Agreements that are unsecured and entered into in the ordinary course
of business for the bona fide purpose of forward purchasing commodities at a
fixed price in connection with Borrower’s and its Subsidiaries’ operations and
not for speculative purposes.”

3. Consent. Subject to (i) the satisfaction of the conditions precedent set
forth in Section 4 below and (ii) receipt of a true and correct copy of the
below-referenced Series Z Agreement that satisfies the terms and conditions set
forth below, and notwithstanding anything to the contrary in Section 8.6(c) or
8.9 of the Credit Agreement, the Administrative Agent and the Required Lenders
hereby consent to Borrower entering into and performing its obligations under an
agreement by and among the holders of shares of the Series Z Preferred and
Borrower (the “Series Z Agreement”) to the extent that the Series Z Agreement
contains the following term and other terms and conditions that are either
(x) not inconsistent with the terms of the Credit Agreement and the other Loan
Documents or (y) if not consistent with the terms of the Credit Agreement and
the other Loan Documents, are otherwise reasonably satisfactory to
Administrative Agent:

Section 4(c)(v) of the Certificate of Designation, Preferences and Rights of
Series Z Preferred Stock (the “Certificate of Designation”) provides for
dividends on the Series Z Preferred that accrue and are payable as increased
Redemption Price (as defined in the Certificate of Designation) upon redemption
of shares of the Series Z Preferred after June 30, 2009 (the “Existing
Dividend”). The Series Z Agreement will provide that, to the extent that any
shares of the Series Z Preferred have not been redeemed by June 30, 2010,
(i) such shares of Series Z Preferred may accrue dividends from June 30, 2010 to
the date that such Series Z Preferred are redeemed at a rate that is up to an
additional 2.00 percentage points higher than the Existing Dividend (such that
the total dividend rate for any such Series Z Preferred that has not been
redeemed by June 30, 2010 does not exceed 4.50 percentage points higher than the
highest rate paid by the Borrower on its funded indebtedness) (such total
dividend rate, the “Increased Dividend”) and (ii) such Increased Dividend shall
be paid and payable as increased Redemption Price upon redemption of shares of
Series Z Preferred after June 30, 2010.

The Administrative Agent and the Required Lenders hereby consent and agree that,
notwithstanding anything to the contrary in Section 7.2(d) of the Credit
Agreement, a substantially final draft of the Series Z Agreement shall be
required to be delivered to the Administrative Agent and each Lender only three
Business Days prior to its effectiveness.

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every

 

3



--------------------------------------------------------------------------------

provision hereof, and this Amendment shall be effective as of the date upon
which such conditions precedent shall be satisfied:

(a) Administrative Agent shall have received this Amendment, duly executed by
the Borrower, the Administrative Agent, and the Required Lenders, and the same
shall be in full force and effect.

(b) Administrative Agent shall have received a reaffirmation and consent
substantially in the form attached hereto as Exhibit A, duly executed and
delivered by each Subsidiary Guarantor.

(c) The representations and warranties herein and in the Credit Agreement and
the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (or, to the extent that such representations and warranties relate
solely to an earlier date, on and as of such earlier date).

(d) No Default or Event of Default shall have occurred and be continuing on the
date hereof, nor shall immediately result from the consummation of the
transactions contemplated herein.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force and effect by any
Governmental Authority against Borrower, any Subsidiary Guarantor,
Administrative Agent, or any Lender.

5. Representation and Warranties. Borrower hereby makes each of the following
representations and warranties to the Lender Group:

(a) The representations and warranties herein and in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (or, to the
extent that such representations and warranties relate solely to an earlier
date, on and as of such earlier date).

(b) No Default or Event of Default has occurred and is continuing on the date
hereof, nor shall immediately result from the consummation of the transactions
contemplated herein.

(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force and effect by any
Governmental Authority against Borrower or any Subsidiary Guarantor.

6. Expenses. Borrower agrees to pay all costs and expenses of Administrative
Agent in connection with the preparation, negotiation, execution, delivery and
administration of

 

4



--------------------------------------------------------------------------------

this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith, in each case
to the extent set forth in the Credit Agreement. All obligations provided in
this Section 6 shall survive any termination of this Amendment and the Credit
Agreement.

7. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement and the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

8. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability and binding effect of this Amendment.

9. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Administrative Agent or any Lender under the Credit Agreement or
any other Loan Document. The waivers, consents and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents and shall not operate as a consent
to any further or other matter under the Loan Documents.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

 

5



--------------------------------------------------------------------------------

10. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

EINSTEIN NOAH RESTAURANT GROUP, INC. (formerly known as NEW WORLD RESTAURANT
GROUP, INC.), as Borrower By:  

/s/ Richard P. Dutkiewicz

  Name: Richard P. Dutkiewicz   Title: Chief Financial Officer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC., as Administrative Agent By:  

/s/ James Belanger

  Name: James Belanger   Title: Sr. Account Officer, VP

 

WELLS FARGO FOOTHILL, LLC, as a Lender By:  

/s/ James Belanger

  Name: James Belanger   Title: Sr. Account Officer, VP

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., successor-in-interest by merger with LaSalle Bank
National Association, as a Lender By:  

/s/ David R. Barney

  Name: David R. Barney   Title: Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender By:  

/s/

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

E*TRADE BANK, as a Lender By:  

/s/ Matthew Geary

  Name: Matthew Geary   Title: Sr. Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender By:  

/s/ Matthew DeFranco

  Name: Matthew DeFranco   Title: Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE CIT MIDDLE MARKET FUNDING COMPANY, LLC, as a Lender By:  

/s/ Mark A. Carlson

  Name: Mark A. Carlson   Title: Senior Vice President – Corporate Treasury

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRENTWOOD CLO, LTD., as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager By:   Strand Advisors, Inc., Its General Partner   By:      
Name:     Title:  

 

EASTLAND CLO, LTD., as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager By:   Strand Advisors, Inc., Its General Partner   By:      
Name:     Title:  

 

GRAYSON CLO, LTD., as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager By:   Strand Advisors, Inc., Its General Partner   By:      
Name:     Title:  

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STRATFORD CLO, LTD., as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager By:   Strand Advisors, Inc., Its General Partner   By:      
Name:     Title:  

 

WESTCHESTER CLO, LTD, as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager By:   Strand Advisors, Inc., Its General Partner   By:      
Name:     Title:  

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Lender By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, P.L.C., as a Lender By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AIB DEBT MANAGEMENT LIMITED, as a Lender By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION AND CONSENT

Dated as of May 28, 2009

Reference is hereby made to that certain Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of the date hereof (the “Amendment”), among the
several banks and other financial institutions or entities identified on the
signature pages thereof, Wells Fargo Foothill, Inc., a California corporation,
as the lead arranger and administrative agent for the several banks and other
financial institutions or entities from time to time party to the below
referenced Credit Agreement (in such capacity, together with its successors and
assigns in such capacity, “Administrative Agent”) and Einstein Noah Restaurant
Group, Inc., a Delaware corporation (formerly known as New World Restaurant
Group, Inc.) (“Borrower”). Capitalized terms used herein shall have the meanings
ascribed to them in that certain Amended and Restated Credit Agreement dated as
of June 28, 2007 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), among Borrower and the Lender Group. Each
of the undersigned hereby (a) represents and warrants that the execution and
delivery of this Reaffirmation and Consent is within its powers, has been duly
authorized by all necessary corporate action and is not in contravention of any
law, rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority
applicable to it, or any Requirement of Law, will not result in or require the
creation or imposition of any Lien of any nature whatsoever upon any of its
properties or assets, other than the Liens permitted by Section 8.3 of the
Credit Agreement, and will not require any approval of its equity holders, other
than consents or approval that have been obtained and that are still in force
and effect, (b) consents to the amendment of the Credit Agreement set forth in
the Amendment and any waivers granted therein; (c) acknowledges and reaffirms
all obligations owing by it to the Lender Group under any Loan Document to which
it is a party; and (d) agrees that each Loan Document to which it is a party is
and shall remain in full force and effect. Although each of the undersigned has
been informed of the matters set forth herein and has acknowledged and agreed to
same, the undersigned understands that the Lender Group shall have no obligation
to inform the undersigned of such matters in the future or to seek the
undersigned’s acknowledgement or agreement to future amendments, waivers or
modifications and nothing herein shall create such a duty.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation and Consent
as of the date first set forth above.

 

MANHATTAN BAGEL COMPANY, INC. By:   /s/ Richard P. Dutkiewicz   Name: Richard P.
Dutkiewicz   Title: Treasurer

 

CHESAPEAKE BAGEL FRANCHISE CORP. By:   /s/ Richard P. Dutkiewicz   Name: Richard
P. Dutkiewicz   Title: Treasurer

 

EINSTEIN AND NOAH CORP. By:   /s/ Richard P. Dutkiewicz   Name: Richard P.
Dutkiewicz   Title: Treasurer

 

EINSTEIN/NOAH BAGEL PARTNERS, INC. By:   /s/ Richard P. Dutkiewicz   Name:
Richard P. Dutkiewicz   Title: Treasurer

 

I. & J. BAGEL, INC. By:   /s/ Richard P. Dutkiewicz   Name: Richard P.
Dutkiewicz   Title: Treasurer

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT]